     Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 1 of 13 PageID #:6466




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
                                                             Civil Action No. 18-cv-5587

Plaintiff,                                                   Hon. John Z. Lee

v.                                                           Magistrate Judge Young B. Kim

EQUITYBUILD, INC.,
EQUITYBUILD FINANCE, LLC,
JEROME H. COHEN, and
SHAUN D. COHEN, Defendants.
______________________________________/

         NOTIFICATION OF LIBERTY EBCP, LLC REGARDING STATUS OF
       NEGOTIATIONS WITH THE RECEIVER REGARDING BID PROCEDURES

         Liberty EBCP, LLC (“Liberty”), by its counsel, Jaffe, Raitt, Heuer & Weiss, P.C. provides

this Notification of Liberty EBCP, LLC Regarding Status of Negotiations with the Receiver

Regarding Bid Procedures (the “Notice Regarding Bid Procedures) and in support thereof, states

as follows:

         Pursuant to this Court’s Order dated June 9, 2019 [R 406] the parties were instructed to

attempt to negotiate acceptable credit bid procedures with the Receiver and failing the ability to

reach agreement, the parties were to file with this Court, by June 17, 2019, a pleading seeking to

amend the Court’s order dated May 22, 2019.

         Liberty has made substantial progress in its negotiations with the Receiver. Attached as

Exhibit A are the changes to the Bid Procedures proposed by Liberty, redlined against the

original version proposed by the Receiver. Attached as Exhibit B is a clean version of the

changes to the Bid Procedures proposed by Liberty. The Receiver and Liberty are in agreement


                                                 1
  Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 2 of 13 PageID #:6466




regarding the changes proposed in Exhibit A. However, upon information and belief, the other

lenders are not in agreement regarding the changes proposed in Exhibit A and/or are seeking

additional modifications.

       With respect to the June 17, 2019 deadline to seek to amend this Court’s order dated May

22, 2019, Liberty previously filed the Objection of Liberty EBCP, LLC, to Memorandum

Opinion and Order Dated May 2, 2019 [R 360] (the “May 2 Objection”) and the Objection

of Liberty EBCP, LLC to Order Dated May 22, 2019 Regarding Fifth Motion [R 398] (the May

22 Objection”), each within the fourteen day objection deadline established under Fed. R. Civ.

P. 72(b)(2). Both the May 2 Objection and the May 22 Objection are set for hearing on June 18,

2019. Liberty hereby asserts its May 2 Objection and its May 22 Objection as its objections due

to be filed by June 17, 2019. In the event this matter is deemed resolved as to all parties, based

on the resolution reached between Liberty and the Receiver, then there would be no need for

Liberty to proceed to argue its May 2 Objection and May 22 Objection. If the resolution between

Liberty and the Receiver is not deemed resolved as to all parties, making the resolution between

Liberty and the Receiver ineffective, then Liberty would proceed to argue its May 2 Objection

and May 22 Objection.

                                                       Respectfully Submitted,


                                                       /s/ Jay L. Welford
                                                       Jay L. Welford (P34471)
                                                       Jaffe, Raitt, Heuer & Weiss, P.C.
                                                       27777 Franklin Rd., Ste. 2500
                                                       Southfield, MI 48034
                                                       (248) 351-3000
                                                       jwelford@jaffelaw.com
                                                       Counsel for Liberty EBCP, LLC


  Date: June 17, 2019

                                                 2
Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 3 of 13 PageID #:6466




                                  EXHIBIT A

   Proposed Bid Procedures (Redlined Against the Original Proposed Procedures)

                                 [See attached]




                                          3
     Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 4 of 13 PageID #:6466




                            Sealed Bid Public Sale of Real Estate
                                   Terms and Conditions

Property: [______________] (the “Property”)

Description: [________________]

Scheduled Tour Dates: [______________]

Offer Due Date: [_________________]

1.       Seller: The Property is being sold by the Receiver for the EquityBuild
         Receivership Estate (the “Seller”) created by that certain Order Appointing
         Receiver dated August 17, 2018, and entered in the action styled U.S.
         Securities and Exchange Commission v. EquityBuild, Inc., et al., Civil Action
         No. 1:18-cv-05587, in the United States District Court for the Northern District
         of Illinois, Eastern Division (the "Receivership Court"). The Receivership
         Estate includes the ownership and control of [___________________.]

2.       Offers: Good faith offers may be made on a cash basis or subject to a financing
         contingency, in the latter case by completing Rider A to the form Purchase And
         Sale Agreement to be supplied by the Seller, accompanied by a proof of funds.
         A good faith offer may also be submitted by credit bid in accordance with
         Paragraph 11, below. All offers shall be delivered to Jeffrey Baasch (“Broker”),
         SVN Commercial Real Estate, 940 West Adams, Suite 200, Chicago, IL 60607,
         jeffrey.baasch@svn.com, by no later than 5:00 p.m. CST on [__________] (other
         than offers submitted by credit bid in accordance with Paragraph 11, which
         shall be submitted as set forth in Paragraph 11). Offers must be transmitted to
         the Broker by e-mail or enclosed in a sealed envelope and delivered by U.S.
         mail, by nationally-recognized overnight courier, or by hand. Untimely and non-
         conforming offers may be rejected at the sole discretion of the Broker. The Seller
         strongly recommends that prospective purchasers pre-qualify for financing
         prior to submitting an Offer. No liability shall attach to Seller, Broker, or any
         other party for failure to receive or open any Offer.

3.       Best and Final: Although bidders are encouraged to submit their best offer, at
         the Seller’s sole discretion, a best and final round or rounds may be conducted.
         In that event, the Seller will select the most competitive bids and the
         corresponding bidders will be invited to participate in the best and final round
         or rounds to be conducted by the Broker. The best and final bidding process
         will be conducted by telephone and email.

4.       Earnest Money Deposit: The winning bidder, if not a credit bidder, will be
         required to make an earnest money deposit in an amount equal to ten percent
         (10%) of the purchase price by wiring the funds to the designated title company
         within three (3) business days after acceptance of the Purchase and Sale

                                              4
     Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 5 of 13 PageID #:6466




         Agreement. The earnest money deposit shall become non-refundable at the
         expiration of the due diligence period (see Paragraph 6 below) and applied
         toward the purchase price at closing.

5.       Property Tours: Property tours will be available to all bidders at scheduled
         times, and the Property may also be shown by appointment. Prospective
         bidders will be provided a set of bid materials, although the accuracy of the
         information contained in the bid materials cannot be guaranteed, and
         prospective bidders are therefore encouraged to complete any desired and non-
         invasive due diligence at their own expense.

6.       Due Diligence: The winning bidder will be entitled to conduct a second due
         diligence review of the Property within ten days following acceptance of its offer
         and prior to closing.

7.       As-Is Sale: The Property is being sold “as-is,” with all faults, as of the closing
         date. Neither the Seller, the Broker, nor any of their respective agents,
         contractors, attorneys,     officers, or directors (“Agents”) makes any
         representation or warranty with respect to the physical condition of the
         Property, nor any of the personalty, fixtures, machinery, or equipment located
         thereon, including any warranty of merchantability or fitness for a particular
         purpose, or any type of other warranty, express or implied. The Seller, the
         Broker, and their Agents specifically disclaim any warranty, guaranty, or
         representation, oral or written, past or present, express or implied, concerning
         the physical condition of the Property or any of the personalty, fixtures,
         machinery, or equipment located thereon. Neither the Seller, the Broker, nor
         any of their respective agents possesses any authority to make any oral or
         written representation regarding the condition of the Property or its contents,
         other than as may be set forth in the Purchase and Sale Contract, and no
         bidder may rely upon any such oral or written representation. The bidders
         shall conduct their own independent physical inspections of the Property and
         its contents, shall be charged with full knowledge of all documents made
         available for inspection, and shall submit offers based solely upon their own
         independent judgment and conclusions and not in reliance on any information
         provided by the Seller, the Broker, or their respective Agents.

8.       Broker Participation Invited: A cooperating commission will be paid to a
         qualified, licensed real estate broker that procures the bidder who closes on the
         Property, provided that (1) said cooperating real estate broker is not prohibited
         by law from being paid such commission and, additionally, is not a principal or
         affiliate of the bidder and (2) no commission shall be considered earned or
         payable unless the broker registers its client on the Buyer Broker Registration
         form prior to the client's submission of a bid. Oral registrations will not be
         accepted. Under no circumstances shall any commission be paid if the sale does
         not close.

                                              5
     Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 6 of 13 PageID #:6466




9.       Closing: The closing shall be held within fifteen (15) days after the Receivership
         Court grants the Receiver's motion to approve the sale, which motion will be
         filed as soon as practicable following the Seller's acceptance of the contract
         submitted by the winning bidder. The Property will be conveyed by receiver's
         deed, subject to any and all covenants, conditions, and restrictions of record,
         apparent and actual public utility easements, building lines, if any,
         encroachments of a minor nature that can be insured over by the purchaser,
         real estate taxes not yet due and payable, housing court proceedings, building
         code violations and administrative proceedings, and acts suffered or permitted
         by the grantee.

10.      Other Terms and Conditions:

         a)    The Closing shall remain subject to the approval of the Receivership
               Court.

         b)    The Seller and the Broker reserve the right, in their sole and absolute
               discretion, to postpone or cancel the Sealed-Bid Public Sale of Real
               Estate with or without notice or to amend or but Seller and the Broker may
               not modify these Terms and Conditions prior to the submission of bids
               absent approval of the Court. To the extent of any conflict between these
               terms and conditions and the Purchase and Sale Agreement, the terms
               of the Purchase and Sale Agreement shall control.

         c)    These terms and conditions do not create any legal obligation on the part
               of the Seller or the Broker. If the sale fails to comply with any of these
               terms and conditions for any reason, the Seller and the Broker shall
               have no liability to any unsuccessful bidder.

11.      Special Rules Regarding Credit Bids: Credit bidders are A lender claiming a
         secured interest in property subject to the Court’s approved bid process (a
         “Credit Bid Lender”) is advised that they it will be required to pay, at closing,
         all closing costs approved by the Court, includingwhich may, subject to the
         Court’s ruling, include, but not be limited to, title insurance premiums,
         applicable transfer taxes, the survey invoice, property management fees accrued
         through the closing, due and unpaid real estate taxes, escrow fees, brokerage
         commissions, unpaid utilities, title commitment update fees, gap insurance
         premiums, State of Illinois policy fees, extended coverage premiums, the costs
         of closing protection coverage, and any and all other expenses required to be paid
         by the Seller at closing, as well as any and all amounts advanced for the benefit of
         the Property which are required to be reimbursed by Receivership Court order and
         and/or any amount required to discharge any Receiver’s lien approved by the
         Receivership Court. The credit bidder Each Credit Bid Lender shall use the Purchase
         And and Sale Agreement to convey its offer (modifying such form and/or adding
         one or more riders as to make clear the terms of the offer), and shall submit

                                              6
Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 7 of 13 PageID #:6466




    along with its offer an explanation regarding the computation of the alleged
    payoff amount as of the date of submission of the credit bid (specifically
    itemizing principal, contract interest, default rate interest, fees, penalties, or
    other charges) , even if the alleged payoff amount exceeds the amount of the credit bid.
    If a credit bidder has submitted a credit bid in accordance with Paragraph 2, above, and
    such credit bid is not the highest and best offer, then the Receiver will advise the credit
    bidder if the credit bid includes an amount other than a portion of the principal
    then due to the Credit Bid Lender. A Credit Bid Lender must provide its
    request to be informed of the highest bid and to participate as a Credit Bid
    Lender to Broker, no later than the date for offers set forth in Paragraph 2. By
    requesting such information, a Credit Bid Lender is not obligated to make a
    credit bid. If such request has been made, the Receiver and/or Broker will
    advise the Credit Bid Lender as to the amount of the highest offer received if
    such highest offer is below the amount of the credit bidder’s debt. In that circumstance,
    the after completion of the process set forth in Paragraph 2. The Receiver will
    then allow the credit bidder to improve its Credit Bid Lender to submit a credit
    bid, to Broker, which must be at least 2% higher than the highest offer the
    Receiver has received through the bid process. If a new credit bid is submitted,
    the Receiver may shall offer other bidders the opportunity to improve their bids,
    provided such new bids exceed the credit bid by at least 2%. The process will
    continue until either the credit bidder Credit Bid Lender does not submit a credit
    bid above the highest offer received or another bidder does not outbid the
    highest credit bid. In the event that a credit bidder Credit Bid Lender is selected
    as the winning bid, the credit bidder , the Credit Bid Lender will, be required
    under certain circumstances established by the Receivership Court order, be
    required as a condition of closing , to post an irrevocable letter of credit in the
    amount of the bid (minus any and all Court approved sale-related expenses) or
    such other amount as the Receivership Court shall determine, with time being
    of the essence. Additional details governing the terms and conditions of credit
    bids, including a good-faith estimate of the Seller's expenses at closing, will be
    made available by the Receiver upon request. A Credit Bid Lender shall not
    be required to acquire title to the property subject to the credit bid in its own
    name, but, instead, in its discretion, shall have the right to assign its right to
    title pursuant to the credit bid to a third party, related or unrelated, prior to
    or in conjunction with any closing.




                                             7
Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 8 of 13 PageID #:6466




                                EXHIBIT B

                      Proposed Bid Procedures (Clean Version)

                                [See attached]




                                      8
     Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 9 of 13 PageID #:6466




                            Sealed Bid Public Sale of Real Estate
                                   Terms and Conditions

Property: [______________] (the “Property”)

Description: [________________]

Scheduled Tour Dates: [______________]

Offer Due Date: [_________________]

 1. Seller: The Property is being sold by the Receiver for the EquityBuild
    Receivership Estate (the “Seller”) created by that certain Order Appointing
    Receiver dated August 17, 2018, and entered in the action styled U.S. Securities
    and Exchange Commission v. EquityBuild, Inc., et al., Civil Action No. 1:18-cv-
    05587, in the United States District Court for the Northern District of Illinois,
    Eastern Division (the "Receivership Court"). The Receivership Estate includes
    the ownership and control of [___________________.]

2.       Offers: Good faith offers may be made on a cash basis or subject to a financing
         contingency, in the latter case by completing Rider A to the form Purchase And
         Sale Agreement to be supplied by the Seller, accompanied by a proof of funds.
         A good faith offer may also be submitted by credit bid in accordance with
         Paragraph 11, below. All offers shall be delivered to Jeffrey Baasch (“Broker”),
         SVN Commercial Real Estate, 940 West Adams, Suite 200, Chicago, IL 60607,
         jeffrey.baasch@svn.com, by no later than 5:00 p.m. CST on [__________] (other
         than offers submitted by credit bid in accordance with Paragraph 11, which
         shall be submitted as set forth in Paragraph 11). Offers must be transmitted to
         the Broker by e-mail or enclosed in a sealed envelope and delivered by U.S.
         mail, by nationally-recognized overnight courier, or by hand. Untimely and non-
         conforming offers may be rejected at the sole discretion of the Broker. The Seller
         strongly recommends that prospective purchasers pre-qualify for financing
         prior to submitting an Offer. No liability shall attach to Seller, Broker, or any
         other party for failure to receive or open any Offer.

3.       Best and Final: Although bidders are encouraged to submit their best offer, at
         the Seller’s sole discretion, a best and final round or rounds may be conducted.
         In that event, the Seller will select the most competitive bids and the
         corresponding bidders will be invited to participate in the best and final round
         or rounds to be conducted by the Broker. The best and final bidding process
         will be conducted by telephone and email.

4.       Earnest Money Deposit: The winning bidder, if not a credit bidder, will be
         required to make an earnest money deposit in an amount equal to ten percent
         (10%) of the purchase price by wiring the funds to the designated title company
         within three (3) business days after acceptance of the Purchase and Sale

                                              9
 Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 10 of 13 PageID #:6466




     Agreement. The earnest money deposit shall become non-refundable at the
     expiration of the due diligence period (see Paragraph 6 below) and applied
     toward the purchase price at closing.

5.   Property Tours: Property tours will be available to all bidders at scheduled
     times, and the Property may also be shown by appointment. Prospective
     bidders will be provided a set of bid materials, although the accuracy of the
     information contained in the bid materials cannot be guaranteed, and
     prospective bidders are therefore encouraged to complete any desired and non-
     invasive due diligence at their own expense.

6.   Due Diligence: The winning bidder will be entitled to conduct a second due
     diligence review of the Property within ten days following acceptance of its offer
     and prior to closing.

7.   As-Is Sale: The Property is being sold “as-is,” with all faults, as of the closing
     date. Neither the Seller, the Broker, nor any of their respective agents,
     contractors, attorneys,     officers, or directors (“Agents”) makes any
     representation or warranty with respect to the physical condition of the
     Property, nor any of the personalty, fixtures, machinery, or equipment located
     thereon, including any warranty of merchantability or fitness for a particular
     purpose, or any type of other warranty, express or implied. The Seller, the
     Broker, and their Agents specifically disclaim any warranty, guaranty, or
     representation, oral or written, past or present, express or implied, concerning
     the physical condition of the Property or any of the personalty, fixtures,
     machinery, or equipment located thereon. Neither the Seller, the Broker, nor
     any of their respective agents possesses any authority to make any oral or
     written representation regarding the condition of the Property or its contents,
     other than as may be set forth in the Purchase and Sale Contract, and no
     bidder may rely upon any such oral or written representation. The bidders
     shall conduct their own independent physical inspections of the Property and
     its contents, shall be charged with full knowledge of all documents made
     available for inspection, and shall submit offers based solely upon their own
     independent judgment and conclusions and not in reliance on any information
     provided by the Seller, the Broker, or their respective Agents.

8.   Broker Participation Invited: A cooperating commission will be paid to a
     qualified, licensed real estate broker that procures the bidder who closes on the
     Property, provided that (1) said cooperating real estate broker is not prohibited
     by law from being paid such commission and, additionally, is not a principal or
     affiliate of the bidder and (2) no commission shall be considered earned or
     payable unless the broker registers its client on the Buyer Broker Registration
     form prior to the client's submission of a bid. Oral registrations will not be
     accepted. Under no circumstances shall any commission be paid if the sale does
     not close.

                                         10
 Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 11 of 13 PageID #:6466




9.    Closing: The closing shall be held within fifteen (15) days after the Receivership
      Court grants the Receiver's motion to approve the sale, which motion will be
      filed as soon as practicable following the Seller's acceptance of the contract
      submitted by the winning bidder. The Property will be conveyed by receiver's
      deed, subject to any and all covenants, conditions, and restrictions of record,
      apparent and actual public utility easements, building lines, if any,
      encroachments of a minor nature that can be insured over by the purchaser,
      real estate taxes not yet due and payable, housing court proceedings, building
      code violations and administrative proceedings, and acts suffered or permitted
      by the grantee.

10.   Other Terms and Conditions:

       a. The Closing shall remain subject to the approval of the Receivership
          Court.

       b. The Seller and the Broker reserve the right, in their sole and absolute
          discretion, to postpone or cancel the Sealed-Bid Public Sale of Real Estate
          with or without notice but Seller and the Broker may not modify these
          Terms and Conditions prior to the submission of bids absent approval of
          the Court. To the extent of any conflict between these terms and conditions
          and the Purchase and Sale Agreement, the terms of the Purchase and Sale
          Agreement shall control.

       c. These terms and conditions do not create any legal obligation on the part
          of the Seller or the Broker. If the sale fails to comply with any of these
          terms and conditions for any reason, the Seller and the Broker shall have
          no liability to any unsuccessful bidder.

11.   Special Rules Regarding Credit Bids: A lender claiming a secured interest in
      property subject to the Court’s approved bid process (a “Credit Bid Lender”) is
      advised that it will be required to pay, at closing, all closing costs approved by
      the Court, which may, subject to the Court’s ruling, include, but not be limited
      to, title insurance premiums, applicable transfer taxes, the survey invoice,
      property management fees accrued through the closing, due and unpaid real
      estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
      commitment update fees, gap insurance premiums, State of Illinois policy fees,
      extended coverage premiums, the costs of closing protection coverage, all other
      expenses required to be paid by the Seller at closing, all amounts advanced for
      the benefit of the Property which are required to be reimbursed and/or any
      amount required to discharge any Receiver’s lien. Each Credit Bid Lender shall
      use the Purchase and Sale Agreement to convey its offer (modifying such form
      and/or adding one or more riders as to make clear the terms of the offer), and
      shall submit along with its offer an explanation regarding the computation of
      the alleged payoff amount as of the date of submission of the credit bid

                                          11
Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 12 of 13 PageID #:6466




    (specifically itemizing principal, contract interest, default rate interest, fees,
    penalties, or other charges) if the credit bid includes an amount other than a
    portion of the principal then due to the Credit Bid Lender. A Credit Bid
    Lender must provide its request to be informed of the highest bid and to
    participate as a Credit Bid Lender to Broker, no later than the date for offers
    set forth in Paragraph 2. By requesting such information, a Credit Bid Lender
    is not obligated to make a credit bid. If such request has been made, the
    Receiver and/or Broker will advise the Credit Bid Lender as to the amount of
    the highest offer received after completion of the process set forth in Paragraph
    2. The Receiver will then allow the Credit Bid Lender to submit a credit bid,
    to Broker, which must be at least 2% higher than the highest offer the Receiver
    has received through the bid process. If a credit bid is submitted, the Receiver
    shall offer other bidders the opportunity to improve their bids, provided such
    new bids exceed the credit bid by at least 2%. The process will continue until
    either the Credit Bid Lender does not submit a credit bid above the highest
    offer received or another bidder does not outbid the highest credit bid. In the
    event that a Credit Bid Lender is selected as the winning bidder, the Credit
    Bid Lender will be required under certain circumstances established by the
    Receivership Court, as a condition of closing, to post an irrevocable letter of
    credit in the amount of the bid (minus any and all Court approved sale-related
    expenses) or such other amount as the Receivership Court shall determine,
    with time being of the essence. Additional details governing the terms and
    conditions of credit bids, including a good-faith estimate of the Seller's
    expenses at closing, will be made available by the Receiver upon request. A
    Credit Bid Lender shall not be required to acquire title to the property subject
    to the credit bid in its own name, but, instead, in its discretion, shall have the
    right to assign its right to title pursuant to the credit bid to a third party,
    related or unrelated, prior to or in conjunction with any closing.




                                        12
 Case: 1:18-cv-05587 Document #: 415 Filed: 06/17/19 Page 13 of 13 PageID #:6466




                             CERTIFICATE OF SERVICE

        I hereby certify that on June 17, 2019, I provided service of the foregoing
Notification of Liberty EBCP, LLC Regarding Status of Negotiations with the Receiver
Regarding Bid Procedures via ECF filing to all counsel of record, and via electronic mail
or U.S. mail to the following individuals and entities:

       Jerome and Patricia Cohen
       1050 8th Avenue N.
       Naples, FL 34102
       jerryc@reagan.com
       Defendant

       First Bank
       Client Contact Center
       600 James S. McDonnell Blvd.
       St. Louis, MO 63042



                                                     /s/ Jay L. Welford
                                                     Jay L. Welford (P34471)
                                                     Jaffe, Raitt, Heuer & Weiss, P.C.
                                                     27777 Franklin Rd., Ste. 2500
                                                     Southfield, MI 48034
                                                     (248) 351-3000
                                                     jwelford@jaffelaw.com
                                                     Counsel for Liberty EBCP, LLC




                                              13
